Title: From James Madison to Albert Gallatin, 25 October 1802 (Abstract)
From: Madison, James
To: Gallatin, Albert


25 October 1802, Department of State. Asks that a warrant for $500 be issued on the appropriation for “incidental and contingent expenses of the Department of State … in favor of Christopher S. Thom: he to be charged and held accountable for the same.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p. JM made identical requests to Gallatin on 8 and 17 Nov. 1802 and 21 Mar. 1803 (ibid.).


